—Judgment unanimously reversed on the law, motion to preclude identification evidence granted and new trial granted. Memorandum: The notice served by the People pursuant to CPL 710.30 was inadequate. It failed both to set forth the identity of the witnesses and to "inform defendant of the time, place and manner in which the identification was made” (People v Lopez, 84 NY2d 425, 428; see, CPL 710.30 [1]; People v Kahley, 214 AD2d 960; People v Merrill, 212 AD2d 987, lv granted 87 NY2d 1027). It is irrelevant that defendant was not prejudiced by the People’s failure to satisfy the requirements of CPL 710.30 (see, People v Lopez, supra, at 428; People v Merrill, supra). "Nor can the inadequacy of the notice be cured by discovery” (People v Lopez, supra, at 428; see, People v Kahley, supra). Furthermore, "[defendant did not waive his right to preclusion by moving, in the event that the preclusion motion was denied, for suppression of the identification testimony or by participating in a Wade hearing” (People v Merrill, supra, at 987; see also, People v
*1005Bernier, 73 NY2d 1006, 1008). (Appeal from Judgment of Monroe County Court, Marks, J. — Assault, 2nd Degree.) Present — Pine, J. P., Fallon, Callahan, Doerr and Davis, JJ.